777 N.W.2d 175 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Geary GILMORE, Defendant-Appellant.
Docket No. 139118. COA No. 289841.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the June 3, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the trial court for a decision on the defendant's motion to disqualify Judge Prentis Edwards, for reconsideration of the defendant's successive motion for relief from judgment, and for any further proceedings not inconsistent with this order. Judge Edwards should not have decided the defendant's successive motion for relief from judgment without first deciding the motion to disqualify. On remand, the trial court shall decide the motion to disqualify under MCR 2.003 before addressing the defendant's successive motion for relief from judgment.
We do not retain jurisdiction.